DETAILED ACTION

Claim Objections
Claim 3 is objected to because of the following informalities:  In line 15, delete the parentheses marks around “weight ratio”.

Claim 7 is objected to because of the following informalities:  In line 3, please replace “and the propylene-based” with “and a propylene-based”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In claim 1, line 8, claim recites “the ratio”, pertaining to a component that is eluted at 122 ºC or more in TREF.  Firstly, there is insufficient antecedent basis for the term.  Secondly, there is insufficient relative basis on which said ratio is based.  A ratio suggests that quantity A is measured relative to another quantity, and since claim does not expressly define the relative basis of said ratio, one of ordinary skill in the art would not have been apprised of the scope of invention.  Dependent claims 3-9 are subsumed under the rejection.

 Claim 2 is rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  In line 8, claim recites “the ratio”, pertaining to a component that is eluted at 122 ºC or more in TREF.  Firstly, there is insufficient antecedent basis for the term.  Secondly, there is insufficient relative basis on which said ratio is based.  A ratio suggests that quantity A is measured relative to another quantity, and since claim does not expressly define the 

 Claim 5 is rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “propylene-based polymer (A)”, in line 10.  
 
 Claim 6 is rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “propylene-based polymer (A)”, in line 2.  

 Claim 7 is rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “propylene-based polymer (A)”, in lines 3 and 9.  
 
Conclusion
The present invention is drawn to a propylene-based polymer which satisfies the following requirements (1) to (4):  (1) an average meso chain length is 800 to 100,000, (2) a melt flow rate (230 ºC, 2.16 kg) is 0.5 to 1,000 g/10 min, (3) a ratio of weight average molecular weight to number average molecular weigth Mw/Mn is 4.2 to 20, and (4) a component that is eluted at a temperature of 122 ºC or more as measured by temperature rising elution fractionation A % and melt flow rate B g/10 min, satisfy the following formula:  100 ≥ A ≥ 20 exp(-0.01B).  See claims for full details.

Subject of claims is patentably distinct over the following references.  

Yanagihara et al. (US 5,916,990) teaches a propylene-based polymer having an average isotactic chain length of greater than 800.  Reference does not teach a propylene-based polymer exhibiting a relation between elution fraction at 122ºC or more and melt index as set forth in instant claims.  

Watanabe et al. (US 5,703,172) teaches a propylene-based polymer having an average isotactic chain length of greater than 800.  Reference does not teach a propylene-based polymer exhibiting a relation between elution fraction at 122ºC or more and melt index as set forth in instant claims.  

Takaoka et al. (US 6,306,973) discloses propylene based polymer characterized by melt index, percentage of isotactic pentads mmmm, and a proportion of propylene based polymer eluted at 124 ºC.  Reference does not teach a propylene-based polymer having an average meso chain length in the range set forth in instant claims. 

Jääskeläinen et al. (EP 1 726 602) discloses a highly crystalline propylene polymer having an isotactic sequence length of at least 200.  Reference does not teach a propylene-based polymer described in instant claims.     

Canich et al. (US 9,458,260) discloses a propylene polymer characterized by average meso run length.  Reference does not teach a propylene-based polymer described in instant claims. 
    
Kim (US 7,056,592) discloses a propylene homopolymer having a relation between a meso run length of a xylene insoluble fraction of 130 or less.

Hayakawa et al. (US 6,825,280) teaches a propylene block copolymer wherein an average chain length of a comonomer block (nb) and a gross average chain length (n) have a relationship represented by the formula nb ≤ n + 1.5.  Reference does not teach a propylene-based polymer described in instant claims.     

References listed in the accompanying PTO-892 have been cited to show the state of the art with respect to propylene-based polymer. None of the references teaches the subject of instant claims.  

Claims are not in condition for allowance. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        September 30, 2021